 1                                                 CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
                             UNITED STATES DISTRICT COURT
 4
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE

 6   UNITED STATES OF AMERICA,                    ) No. CR 19-0090-RSM
                                                  )
 7                  Plaintiff,                    )
                                                  ) ORDER EXTENDING PRETRIAL
 8             v.                                 ) MOTIONS DEADLINE
                                                  )
 9   JOSE ANDRADE,                                )
                                                  )
10                  Defendant.                    )
                                                  )
11                                                )
12          THE COURT has considered the unopposed motion requesting an extension of
13   the deadline for pretrial motions and the record in this case. The Court finds that the
14   requested extension is reasonable and necessary and that the ends of justice will be
15   served by ordering an extension for the time in which to file pretrial motions.
16          IT IS THEREFORE ORDERED that the pretrial motions deadline in this case is
17   extended from June 13, 2019, to June 27, 2019.
18          DONE this 17th day of June, 2019.
19
20
21                                              A
                                                RICARDO S. MARTINEZ
22                                              UNITED STATES DISTRICT JUDGE

23
24   Presented by:
     s/ Vanessa Pai-Thompson
25   Assistant Federal Public Defender
     Attorney for Jose Andrade
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER EXTENDING PRETRIAL MOTIONS                             1601 Fifth Avenue, Suite 700
       DEADLINE                                                       Seattle, Washington 98101
       (USA v. Jose Andrade; CR19-90RSM) - 1                                     (206) 553-1100
